Name: Commission Directive 97/14/EC of 21 March 1997 amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: natural and applied sciences;  agricultural policy;  environmental policy;  Africa;  agricultural activity
 Date Published: 1997-04-02

 Avis juridique important|31997L0014Commission Directive 97/14/EC of 21 March 1997 amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 087 , 02/04/1997 P. 0017 - 0018COMMISSION DIRECTIVE 97/14/EC of 21 March 1997 amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 97/3/EC (2), and in particular Article 13, second subparagraph, fourth indent thereof,Whereas some provisions for protective measures against tubers of Solanum tuberosum L., should be modified because it is no longer appropriate to maintain the current prohibitions set out in Directive 77/93/EEC in respect of tubers of Solanum tuberosum L., other than those intended for planting, from Algeria;Whereas therefore the relevant Annex to Directive 77/93/EEC should be amended accordingly;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 77/93/EEC is hereby amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 May 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The procedure for such a reference shall be adopted by the Member States.2. The Member States shall immediately communicate to the Commission the essential provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 21 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 27, 30. 1. 1997, p. 30.ANNEX In Annex III, Part A, point 12, right hand column, of Directive 77/93/EEC, 'Algeria` is added after 'third countries other than`.